Title: From Thomas Jefferson to Isaac Story, 5 December 1801
From: Jefferson, Thomas
To: Story, Isaac


          
            Sir
            Washington Dec. 5. 1801.
          
          Your favor of Oct. 27. was recieved some time since, and read with pleasure. it is not for me to pronounce on the hypothesis you present of a transmigration of souls from one body to another in certain cases. the laws of nature have witheld from us the means of physical knowlege of the country of spirits and revelation has, for reasons unknown to us, chosen to leave us in the dark as we were. when I was young I was fond of the speculations which seemed to promise some insight into that hidden country, but observing at length that they left me in the same ignorance in which they had found me, I have for very many years ceased to read or to think concerning them, and have reposed my head on that pillow of ignorance which a benevolent creator has made so soft for us, knowing how much we should be forced to use it.  I have thought it better, by nourishing the good passions, & controuling the bad, to merit an inheritance in a state of being of which I can know so little, and to trust for the future to him who has been so good for the past. I percieve too that these speculations have with you been only the amusement of leisure hours; while your labours have been devoted to the education of your children, making them good members of society, to the instructing men in their duties, and performing the other offices of a large parish. I am happy in your approbation of the principles I avowed on entering on the government. ingenious minds, availing themselves of the imperfection of language, have tortured the expressions out of their plain meaning in order to infer departures from them in practice. if revealed language has not been able to guard itself against misinterpretations, I could not expect it. But if an ‘administration quadrating with the obvious import of my language can conciliate the affections of my opposers’ I will merit that conciliation. I pray you to accept assurances of my respect & best wishes
          
            Th: Jefferson
          
        